DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election with traverse of the Applicant’s invention represented in Figs. 1-3 and 5A-5B, identified as encompassing claims 1-7, 10-13, and 17-24 is acknowledged.
	The traversal is based on the argument that the Applicant’s invention representing the circuit diagram of Fig. 3 is in common with the respective structures of Fig. 5A-5B and 7A-7B, and similarly the circuit diagram of Fig. 8 is common with the structure of Figs. 9A-9B.
	Upon detailed consideration the Examiner agrees with the provided statement for the species concerning Figs. 3 and 8; the embodiment concerning Fig. 4 has not been addressed, but is similarly changed to include Fig. 3.
	The elected species A as reorganized is represented by Applicant’s Figs. 1-3 and 5A-B; the non-elected species are Species B represented by Applicant’s Figs. 1-4, Species C represented by Applicant’s Figs. 1-3 and 7A-B, and Species D represented by Applicant’s Figs. 1-3, 9, 9A-B – all aspects other than the groupings as newly presented are the same as provided in the requirement for restriction of February 8, 2022.




Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-7, 10-13, and 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5.	Claim 1 recites in lines 5-8 “wherein said buried insulating layer is thoroughly crossed by at least one semiconductor well electrically coupling the first and second components; wherein the second electronic component is a thyristor having a gate that is electrically connected to the first electronic component through the at least one semiconductor well”.
6.	A plain and ordinary meaning of “thoroughly crossed” as one of ordinary skill in the art would interpret in light of the Applicant’s specification is to completely traverse in a differing direction – see online Merriam-Webster dictionary definition of “thoroughly : in a complete or thorough manner” and “cross : a device comprised of an upright bar traversed by a horizontal one”.
See Applicant’s Fig. 3 and 5B element GK and element 301 which corresponds to the at least one semiconductor well, and element 303 which corresponds to the buried insulating layer – the at least semiconductor well element 301 extends across an entire length of the buried insulating layer rather than thoroughly crossing.
Furthermore, lines 7-8 of the current claim separately introduces “a thyristor having a gate” which corresponds to a portion of the at least one semiconductor well as seen in Applicant’s Figs. 3 and 5B element 301 which is a common well having portions which is a gate of the thyristor and is a body contact region through which the first electronic component and second electronic component are electrically connected.
Therefore, the manner in which the claim is currently recited does not particularly point out and distinctly claim the Applicant’s invention.
All claims depending on the current claim incorporate the same issues.
	For the purposes of compact prosecution, despite the indefinite issues, prior art will be viewed with the interpretation that the claim mean to recite in lines 5-8:
“wherein  extends across an entire length of the buried insulating layer electrically coupling the first and second components;
wherein the second electronic component is a thyristor, and
the at least one semiconductor well including  of the thyristor that is electrically connected to the first electronic component through the at least one semiconductor well”.
7.	Claim 19 recites in lines 2-4 “a first region doped with a first conductivity type and a second region doped with a second conductivity type; an anode region doped with the first conductivity type in contact with the second region”.
	See Applicant’s Figs. 3 and 5A-B the first doped region element 301N with a first conductivity n-type and second region element 301 doped with a second conductivity p-type, an anode region element 311 which is not doped with the first conductivity n-type nor in contact with the second region and is rather doped with the second conductivity p-type in contact with the first region.

	Claim 19 recites in lines 6-8 “a semiconductor layer extending over the insulating layer, said semiconductor layer including a source region doped with the second conductivity type, a channel region doped with the first conductivity type and a drain region doped with the second conductivity type”.
	See Applicant’s Figs. 3 and 5A-B the semiconductor layer extending over the insulating layer element 305 and 317 is unclear as to whether it is inclusive of the source and drain region elements 329 which are not doped with the second conductivity type and are doped with the first conductivity n-type, and the channel region element 317 is doped with the second conductivity p-type, and the drain region element 329 is doped with the first conductivity n-type.

	Claim 19 recites in lines 11-12 “a cathode region doped with the second conductivity type, positioned to cross through a thickness of the insulating layer, and in contact with both the source region and the first region”.
	See Applicant’s Figs. 3 and 5A-B the cathode region element K and element 313 doped with a second n-type conductivity type positioned to cross through a thickness of the insulating layer element 303 – it is indefinite, however, as to how the element 313 is in contact with both the source region element 329 and the first region element 301N.

	Claim 19 recites in lines 14-16 “said insulated gate electrode is electrically connected to the channel region and further electrically connected to the first region by a gate contact region doped with the first conductivity type”.
See Applicant’s Figs. 3 and 5A-B the insulated gate electrode element 323 is electrically connected to the second region element 301 by a gate contact which can be seen in Fig. 3 as depicted by a wire, but the specification does not provide support for electrical connection to the channel region element 317 and while the circuit diagram in Fig. 3 depicts a wire electrically connecting the gate element G and the body contact it is indefinite as to what structure the gate contact region doped with the first conductivity type is claiming. 
		
	All claims depending on claim 19 incorporate the same issues.
	Due to the 112 issues, the scope of the claim as currently recited is unable to be determined with respect to prior art.

8.	Claim 23 recites “wherein the first conductivity type is p type and the second conductivity type is n type” which contradicts the invention as claimed in claim 19 and the Applicant’s invention – at least, see claim 19 line 5 “an insulating layer extending over the second doped region” and see Applicant’s Fig. 5B insulating layer element 303 extending over the second doped region element 301 with a second conductivity p type.


Allowable Subject Matter
9.	Claims 1-7, 10-13, and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims – consistent with the interpretation of the claims as presented despite the 112 issues.

The following is an examiner’s statement of reason for indicating allowable subject matter:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

10.	Claim 1, “a first electronic component formed above the buried insulating layer; and a second electronic component formed below the buried insulating layer; wherein said buried insulating layer is thoroughly crossed by at least one semiconductor well electrically coupling the first and second components; wherein the second electronic component is a thyristor having a gate that is electrically connected to the first electronic component through the at least one semiconductor well” – as instantly claimed and in combination with the additionally claimed limitations.
	All claims depending on claim 1 incorporate the same allowable subject matter.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; pertinent prior arts and their most relevant figures are provided:
US 2007/0158678 A1 (Fig. 11); US 2004/0137690 (Figs. 4, 6-7); US 5,682,047 B1 (Figs. 3A-B, 6A-B); US 6,594,132 B1 (Figs. 3-5); US 2008/0088993 A1 (Figs. 1-2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818